Citation Nr: 0000104	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to permanency of a 100 percent disability 
rating currently in effect for service-connected 
schizoaffective disorder.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which decided that the 
assigned 100 percent evaluation for the veteran's service-
connected schizoaffective disorder was not considered 
permanent.

In his November 1998 substantive appeal, the veteran 
indicated that he wanted a hearing before a Member of the 
Board.  In correspondence received in March 1999, the veteran 
indicated that he would not be able to attend his scheduled 
Board hearing.  As he has asked that the hearing be 
rescheduled, the Board will proceed with its appellate 
review.  38 C.F.R. § 20.702 (c) (1999).


FINDINGS OF FACT

1.  By rating decision dated in February 1986, the RO granted 
service connection for schizoaffective disorder and assigned 
a 70 percent evaluation.

2.  By rating decision dated in July 1995, the RO granted an 
increased 100 percent evaluation for the service-connected 
schizoaffective disorder, effective from February 1995, and 
the RO noted that the assigned 100 percent evaluation was not 
considered permanent and was subject to future review 
examination.

3.  There is no competent medical evidence establishing that 
the veteran's total impairment due to service-connected 
schizoaffective disorder is permanent.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to permanency of a 100 
percent scheduler evaluation for schizoaffective disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.327, 3.340(b) (1999).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code have been met.  38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  However, a claim of entitlement to a permanent 100 
percent disability for schizoaffective disorder has also been 
raised, and is a requisite to a determination of eligibility 
for Chapter 35 benefits.  Accordingly, the Board will address 
both issues.

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1999).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b) (1999).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.327(b)(2)(iii) (1999).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted the veteran in the development of his 
claim.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In cases in which the 
determinative issue involves a medical question, competent 
medical evidence is required to establish the claim as well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

By rating decision dated in February 1986, the RO granted 
service connection for schizoaffective disorder and assigned 
a 70 percent evaluation.  By rating decision dated in July 
1995, the RO granted an increased 100 percent evaluation for 
the service-connected schizoaffective disorder, effective 
from February 1995.  In an October 1998 rating decision, the 
RO determined that the assigned 100 percent evaluation was 
not considered permanent and was subject to future review 
examination.

The evidence of record reflects that the veteran has 
undergone continuous treatment for serious psychiatric 
disability ever since leaving service.  In September 1977 the 
veteran was treated for an acute schizophrenic episode.  

A VA examination in September 1982 reflects that the veteran 
was diagnosed with schizophrenic reaction.  It was noted that 
even without the presence of illicit drugs, the veteran had 
experienced hallucinations and delusions of persecution.  It 
was noted that his state of remission at the time of the 
examination was "tenuous."

A January 1986 VA examination reflects a diagnosis of 
schizoaffective disorder.  It was noted that his capacity to 
be employed was chronically impaired.  A September 1987 VA 
examiner noted that the veteran's prognosis was "very much 
guarded" and that he was not able to hold gainful 
employment.  An October 1989 VA examiner also felt that the 
veteran's prognosis was guarded, and stated that his 
condition had not improved.

The veteran most recently underwent a VA mental disorders 
examination in April 1995.  The diagnosis was schizophrenia, 
chronic, undifferentiated.  The examiner commented that the 
veteran had some periods of stability in the past, and, if 
given enough support, might be able to find some suitable 
type of work commensurate with his limited abilities.

Treatment records dated January 1996 to June 1998 from a 
corrections facility indicate that the veteran had not 
exhibited "overly psychotic" symptomatology.  The veteran 
was taken off Zoloft in favor of Risperdal.  The records also 
show that the veteran complained of ailments that were not 
shown on physical examination and were thought to be 
psychogenic.

After a review of the evidence, including the April 1995 VA 
examination and the recent treatment records from the 
veteran's correction facility, the Board finds that the 
veteran's psychiatric disability appears total.  However, the 
present record does not contain any competent medical 
evidence, in the form of a medical opinion, demonstrating 
that his total psychiatric disability is reasonably certain 
to continue throughout his lifetime.  The present record is 
simply devoid of any competent medical evidence showing that 
his schizoaffective disorder may not improve and is 
permanent.  The Board notes that where the determinative 
issue requires a medical opinion, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Espiritu v. Derwinski, 2 
Vet. App. 292 (1991).  Since the record does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render an opinion as to the permanency of his 
psychiatric disability, his statements, alone, cannot make 
the claim for permanency of a 100 percent schedular 
evaluation for schizoaffective disorder well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
permanency plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  By this decision, the Board is 
informing the veteran that his claim requires medical 
evidence demonstrating that his schizoaffective disorder may 
not improve and is permanent to meet the requirements of a 
well grounded claim.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).  As noted above, the Board finds that the veteran 
does not have a permanent total disability rating.  
Accordingly, he does not meet the basic criteria for 
eligibility for Dependents' Educational Assistance allowance 
under Chapter 35, under 38 C.F.R. § 3.807(1).


ORDER

Evidence of a well grounded claim having not been submitted, 
entitlement to permanency of a 100 percent schedular 
evaluation for schizoaffective disorder is denied.

Eligibility to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

